Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 1 of 7 PageID #: 112657




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


WELLS FARGO BANK, N.A.

                           Plaintiff,
                      v.                     CIVIL ACTION NO. ________
RICHARD WILKINSON, ELSIE J.
ORONA, and BELEN ORONA,

                           Defendants.


                                        COMPLAINT

      Plaintiff, Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its

attorneys, Fox Rothschild LLP, and pursuant to 28 U.S.C. §§ 1335 and 2361, brings

this action against Defendants Elsie J. Orona and Belen Orona (the “Oronas”) and

Richard Wilkinson (“Wilkinson”) (the Oronas and Wilkinson shall collectively be

referred to herein as the “Claimant Defendants”), and in support thereof, states and

alleges as follows:

                                  NATURE OF ACTION

      1.     This interpleader action arises out of a dispute between the Claimant

Defendants concerning a June 30, 2020 wire transfer in the amount of $50,404.95

from the Oronas’ JPMorgan Chase Bank N.A. account to Wilkinson’s Everyday

Checking Account at Wells Fargo.
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 2 of 7 PageID #: 112658




      2.     The Claimant Defendants, in connection with the aforementioned wire,

are alleging entitlement to and/or are refusing to allow Wells Fargo to release the

wire proceeds presently being held and restrained in Wilkinson’s account at Wells

Fargo.

      3.     Wells Fargo, as a disinterested stakeholder, seeks to interplead the

disputed, restrained funds into the Court Registry to allow the Claimant Defendants

to litigate their respective claims to the restrained funds amongst themselves.

                                     PARTIES

      4.     Wells Fargo is a national banking association with its main office, as

set forth in its Articles of Association, in Sioux Falls, South Dakota. Accordingly,

Wells Fargo is a citizen of South Dakota.

      5.     Wilkinson is a resident and citizen of Delaware. Furthermore, the

current address listed for McKinney on his restrained account at Wells Fargo is in

Bear, Delaware.

      6.     The Oronas are residents and citizens of California, and the current

address listed for the Oronas on their account at JP Morgan Chase Bank N.A. is in

Pomona, California.

                         JURISDICTION AND VENUE

      7.     Wells Fargo brings this interpleader action pursuant to 28 U.S.C. §§

1335 and 2361, because there is diversity of citizenship between the Oronas and



                                          2
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 3 of 7 PageID #: 112659




Wilkinson, and the amount in controversy in this action exceeds $500.00, exclusive

of interest and costs.

      8.     Venue is appropriate in the District Court of Delaware pursuant to 28

U.S.C. §1391(b)(2), because a substantial portion of the facts giving rise to the

causes of action set forth in this Complaint occurred in this District. More

specifically, the funds at issue were wired to a Wells Fargo bank account with a

customer/statement mailing address in Bear, Delaware.

      9.     Venue is also appropriate in the District Court of Delaware, and this

Court has jurisdiction over the parties, pursuant to 28 U.S.C. § 1335 and 2361, which

grants district courts authority to issue nationwide service of process in statutory

interpleader actions, and because at least one of the Claimant Defendants is a citizen

of and resides in the state of Delaware.

                     COMMON ALLEGATIONS OF FACT

      10.    At all times material hereto, the Oronas maintained a JP Morgan Chase

Bank NA banking account (Account No. XXXXXX5005; the “Oronas Account”).

      11.    At all times material hereto, Wilkinson maintained a Wells Fargo

Everyday Checking Account (Account No. XXXXXX0967; the “Wilkinson

Account”).

      12.    On June 30, 2020, the Wilkinson Account received a wire transfer from

the Oronas Account in the amount of $50,404.95 (the “Wire”).



                                           3
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 4 of 7 PageID #: 112660




      13.     Wells Fargo subsequently received a recall request for the Wire from

the Oronas based on alleged fraud.

      14.     Immediately following the recall request, Wells Fargo restrained

$50,404.95 (the “Restrained Proceeds”) in the Wilkinson Account, which remains

restrained.

      15.     Despite repeated requests, Wilkinson has refused to allow Wells Fargo

to debit the Wilkinson Account and return the Restrained Proceeds to the Oronas.

      16.     Accordingly, there is now a dispute as to which of the Claimant

Defendants are entitled to the Restrained Proceeds.

      17.     Wells Fargo now seeks to interplead the Restrained Proceeds into the

Court Registry to allow the Claimant Defendants to make their respective legal

claims to the Restrained Proceeds.

      18.     The relationship between Wells Fargo and Wilkinson relative to the

Wilkinson Account is currently governed by the Wells Fargo Deposit Account

Agreement effectively July 24, 2019, (the “Account Agreement”), a true and correct

copy of which is attached hereto as Exhibit A.

      19.     Wells Fargo has retained the undersigned attorneys to represent it in

this action and has agreed to pay them a reasonable fee.

      20.     Wells Fargo is entitled to recover its reasonable attorneys’ fees and

costs in this action pursuant to the Account Agreement and applicable law.



                                         4
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 5 of 7 PageID #: 112661




      21.    All conditions precedent to recovery have been performed, waived or

have occurred.

                                      COUNT I
                                 INTERPLEADER
      22.    All preceding Paragraphs of this Complaint are incorporated herein by

reference with the same force and effect as if set forth in full below.

      23.    At this time there exists rival, adverse and conflicting claims between

the Claimant Defendants as to the Restrained Proceeds.

      24.    Wells Fargo claims no interest in the Restrained Proceeds and has done

nothing to create the dispute over entitlement to the Restrained Proceeds.

      25.    By reason of the conflicting claims to the Restrained Proceeds, Wells

Fargo is in doubt as to who is entitled to the Restrained Proceeds, is in danger of

being exposed to double or multiple liability, and cannot safely remit the Restrained

Proceeds without the aid of this Court.

      26.    Wells Fargo is ready, willing, and able to deposit the Restrained

Proceeds into the Court Registry, or to any other custodian or trustee the Court deems

proper.

      WHEREFORE, Plaintiff, Wells Fargo Bank, N.A. respectfully requests the

following relief:

      A.     That this Court take jurisdiction over the parties, and permit Wells

Fargo to deposit the Restrained Proceeds with the Registry of the Court;

                                           5
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 6 of 7 PageID #: 112662




      B.     That this Court issue an order requiring the Claimant Defendants to the

above-styled cause to interplead as to their rights and settle or litigate amongst

themselves their claims and rights to the Restrained Proceeds;

      C.     That Wells Fargo be discharged from all liability to any of the parties

to this action concerning Wells Fargo’s obligations related to the Restrained

Proceeds, the Wire, the Oronas Account and the Wilkinson Account;

      D.     That the Claimant Defendants be enjoined and prohibited from

instituting any actions against Wells Fargo and/or its agents, affiliates, employees,

and servants, regarding the Restrained Proceeds, the Wire, the Oronas Account and

the Wilkinson Account;

      E.     That Wells Fargo, pursuant to the Account Agreement and applicable

law, be awarded its costs and reasonable attorneys' fees, to be paid from the

Restrained Proceeds, for bringing this action;

      F.     That Wells Fargo be dismissed as a party to this action; and

      G.     For such other and further relief as this Court deems just, equitable, and

proper.


                                       Respectfully submitted,


                                       FOX ROTHSCHILD LLP

                                       /s/ Wali W. Rushdan II



                                          6
Case 1:99-mc-09999 Document 1121 Filed 10/05/20 Page 7 of 7 PageID #: 112663




                                   Wali W. Rushdan II (No. 5796)
                                   919 N. Market Street, Suite 300
                                   Wilmington, DE 19801
                                   Tel.: (302) 654-7444
                                   Fax: (302) 656-8920
                                   wrushdan@foxrothschild.com

                                   Attorneys for Plaintiff


Date: October 5, 2020




                                     7
